DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Mi et al., US 2015/0258506 (Mi).
Regarding claim 1, Mi discloses a method of separating hydrated ions from a fluid stream (fig. 2, ¶ 0063) comprising:
Providing a graphene-based membrane (REF 200) comprising a stacked arrangement of layers of a graphene-based material (REF 210), the layers of the 
Chemically engineering a surface of the layers of the graphene-based material defining the one or more nanochannels to possess a desired electrical charge to increase a filtering efficiency of the graphene-based membrane for the hydrated ions at substantially a same size of the one or more nanochannels for maintaining a desired flow through the graphene-based membrane (¶ 0012, 0020, 0062); and
Directing a fluid stream comprising the hydrated ions (REF 220) toward one or more nanochannels of the graphene-based membrane for filtering of the hydrated ions from the fluid stream (¶ 0060-0063).
Regarding claim 2, Mi discloses a method wherein directing the fluid stream is carried out without an electric field (fig. 2).
Regarding claim 3, Mi discloses a method wherein directing the fluid stream is carried out under an ionic concentration difference (¶ 0080).
Regarding claim 7, Mi discloses chemically engineering a surface of the layers of the graphene-based material by arranging layers of opposite electrical charges in the stacked arrangement (¶ 0071).
Regarding claim 8, Mi discloses chemically engineering a surface of the layers of the graphene-based material by a chemical substitution process on the graphene-based material (¶ 0012, 0020, 0071).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mi.
Regarding claim 4, Mi does not explicitly disclose using the graphene-based material membrane in ion-exchange membranes.  However, Mi recognizes that the disclosed membranes can be formed with ion-exchange capabilities (¶ 0012).  .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Fleming, US 2013/0256211 (Fleming).
Regarding claims 5, Mi does not explicitly disclose directing the fluid stream within an electrical field.  However, Fleming discloses a membrane separation method (abstract, figs. 4-6) using graphene-based membranes (REF 42/43, figs. 4-6, ¶ 0016), where an electrical field (via REF 78) is applied to said graphene-based membranes.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Mi to utilize an electrical field as described in Fleming in order to effect turbulence within a separation membrane thereby minimizing concentration polarization near the membrane surface (Fleming, ¶ 0049).
Regarding claim 6, Fleming further discloses using a graphene-based membrane in the presence of an electrical field for the purposes of electrodialysis (figs. 3, 5-6, ¶ 0049-0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779